Wade, J.
Error is assigned on the sole ground that the court erred in overruling a motion for a new trial, based only upon the statutory grounds, somewhat amplified. There was sufficient evidence to sustain the -allegations in the plaintiff’s petition, and, upon these allegations and the testimony evidently accepted by the jury, the verdict rendered was not excessive. Taking this view of the record, this court has neither the inclination nor the power to say that the trial judge abused his discretion in refusing a new trial.

Judgment affirmed.


Roan, J., absent.